 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME MARKIEL DAVIS,                              No. 2:19-cv-0408 JAM CKD P
12                        Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    CARLOS BOLANOS,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Currently pending before the court is respondent’s motion

19   to dismiss the petition as premature. (ECF No. 13.)

20      I.         Factual and Procedural Background

21           On February 7, 2017, petitioner was convicted of attempted murder, assault with a

22   firearm, grossly negligent discharge of a firearm, and discharge of a firearm at an inhabited

23   dwelling, along with gang and firearm enhancements, in Sacramento County Superior Court case

24   number 15F02816. (ECF No. 1 at 1; ECF No. 14-1.) He received a determinate sentence of

25   seventeen years and three months and an indeterminate sentence of twenty-five years to life. (Id.)

26           Petitioner appealed his sentence and on September 28, 2018, the California Court of

27   Appeal, Third Appellate District vacated petitioner’s sentence and remanded to the trial court for

28   resentencing, but otherwise affirmed the judgment. (ECF No. 14-2 at 12.)
                                                         1
 1             On October 29, 2018, petitioner filed a petition for review in the California Supreme

 2   Court (ECF No. 14-3), which was denied on December 12, 2018 (ECF No. 14-4).

 3             According to the Sacramento County Superior Court’s docket,1 petitioner was resentenced

 4   and judgment was entered on September 20, 2019.2 The docket for the California Court of

 5   Appeal, Third Appellate District shows that petitioner filed an appeal and the appeal is currently

 6   pending.3

 7       II.      Motion to Dismiss

 8             Respondent moves to dismiss the petition on the ground that it is premature and barred by

 9   Younger v. Harris, 401 U.S. 37 (1971), because petitioner’s resentencing proceedings are

10   currently pending. (ECF No. 13.) In his opposition, petitioner admits that resentencing was

11   pending at that time, but argues that his case should not be dismissed because he has exhausted

12   his state court remedies; he is challenging his conviction, not his sentence; and the statute of

13   limitations would bar him from re-filing if the instant petition is dismissed. (ECF No. 15.)

14             Under Younger v. Harris, 401 U.S. 37 (1971), federal courts may not interfere with a

15   pending state criminal case. “Younger abstention is a jurisprudential doctrine rooted in

16   overlapping principles of equity, comity, and federalism.” San Jose Silicon Valley Chamber of

17   Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008)

18   (citations and footnote omitted). Younger abstention is required when the following requirements

19   are met:

20                    (1) a state-initiated proceeding is ongoing; (2) the proceeding
                      implicates important state interests; (3) the federal plaintiff is not
21                    barred from litigating federal constitutional issues in the state
22   1
        The court may properly take judicial notice of state court dockets, including those found on the
23   internet. Porter v. Ollison, 620 F.3d 952, 954-55 (9th Cir. 2010) (footnote and citations omitted);
     Fed. R. Evid. 201(b)(2)).
24   2
        Sacramento Superior Court docket for case number 15F02816 available at
     https://services.saccourt.ca.gov/PublicCaseAccess/Criminal/CaseDetails?sourceSystemId=8&sou
25   rceKey=1517993.
     3
26      California Court of Appeal, Third Appellate District docket for case number C090521 available
     at
27   https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=3&doc_id=2299206&doc_n
     o=C090521&request_token=NiIwLSEmXkw9WyBJSCM9XEtIUFw6UTxbKiJeUzhTICAgCg%
28   3D%3D.
                                                        2
 1                  proceeding; and (4) the federal court action would enjoin the
                    proceeding or have the practical effect of doing so, i.e., would
 2                  interfere with the state proceeding in a way that Younger
                    disapproves.
 3

 4   Id. at 1092 (citations omitted). This principle applies equally to appellate and trial proceedings.

 5   Huffman v. Pursue, Ltd., 420 U.S. 592, 608-09 (1975).

 6          At the time the motion to dismiss was filed, petitioner had not yet been resentenced.

 7   While petitioner has now been resentenced, that judgment is on direct appeal in the state court.

 8   “‘Final judgment in a criminal case means sentence. The sentence is the judgment,’” Burton v.

 9   Stewart, 549 U.S. 147, 156 (2007) (quoting Berman v. United States, 302 U.S. 211, 212 (1937)),

10   and in the habeas context, “judgment [becomes] final by the conclusion of direct review or the

11   expiration of the time for seeking such review,” 28 U.S.C. § 2244(d)(1)(A). Accordingly, state

12   proceedings are still ongoing and petitioner’s judgment is not yet final, satisfying the first

13   requirement for Younger abstention.

14          The second requirement for Younger abstention is also met because “state criminal

15   proceedings implicate important state interests.” Lazarus v. Baca, 389 F. App’x 700, 701 (9th

16   Cir. 2010) (citing Kelly v. Robinson, 479 U.S. 36, 49 (1986); Rose v. Mitchell, 443 U.S. 545, 585

17   (1979); Younger, 401 U.S. at 43-44).

18          Finally, there is no indication that petitioner has been barred from pursuing his

19   constitutional claims in state court, as he alleges that they are in fact exhausted, and allowing him

20   to proceed in federal court before the conclusion of his state court proceedings would constitute

21   the kind of interference of which Younger disapproves. Drury v. Cox, 457 F.2d 764, 764-65 (9th

22   Cir. 1972) (per curiam) (“[O]nly in the most unusual circumstances is a defendant entitled to have

23   federal interposition by way of injunction or habeas corpus until after the jury comes in, judgment

24   has been appealed from and the case concluded in the state courts. Apparent finality of one issue

25   is not enough.”).

26          To the extent petitioner expresses concern over the statute of limitations, because his

27   judgment is not yet final, the statute of limitations has not yet begun to run, and he will therefore

28   suffer no prejudice as a result of dismissal of the petition. Burton, 549 U.S. at 156-57 (statute of
                                                        3
 1   limitations under § 2244(d)(1)(A) does not begin to run until both conviction and sentence

 2   become final).

 3             For these reasons, Younger abstention is required and it will be recommended that the

 4   petition be dismissed without prejudice.

 5             Accordingly, IT IS HEREBY RECOMMENDED that:

 6             1. Petitioner’s application for a writ of habeas corpus be dismissed without prejudice.

 7             2. This court decline to issue the certificate of appealability referenced in 28 U.S.C.

 8   § 2253.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

14   objections shall be filed and served within fourteen days after service of the objections. The

15   parties are advised that failure to file objections within the specified time may waive the right to

16   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17   Dated: February 12, 2020
                                                        _____________________________________
18
                                                        CAROLYN K. DELANEY
19                                                      UNITED STATES MAGISTRATE JUDGE

20   13:davi0408.mtd.hc.f&r

21

22

23

24

25

26
27

28
                                                          4
